Title: Jean David to Thomas Jefferson, 1 January 1816
From: David, Jean
To: Jefferson, Thomas


          
            Monsieur
            Richmond le 1er Janvier 1816.
          
          J’ai reçu la lettre que vous avez pris la peine de m’ecrire le 25 Decembre dernier, et vous remercie beaucoup de votre intention à me recommander auprès des personnes qui pourroient être dans le cas de m’employer.
          Je Sens que d’après les essais inutiles qui ont été tentés pour introduire la culture de la vigne en Virginie, on ne doit s’y livrer aujourd’hui qu’avec beaucoup de reserve Je dis plus, quand même aucun essai n’auroit eu lieu, je n’oserois pas conseiller à un particulier Seul de faire en commençant une depense considerable à ce sujet, quoique je Sois intimement persuadé que cette culture ne peut manquer de reussir et qu’on parviendroit à faire du très bon vin. Ce que vous me dites des vignes Sauvages que l’on trouve dans vos bois, me confirme dans mon opinion, car Si ces vignes donnent d’elles mêmes du raisin propre à faire du bon vin, que ne doit on pas attendre de celles qui Seroient cultivées. Cette même vigne etant greffée Seroit peut être le meilleur plant à employer
          Si j’avois des facultés pecuniaires j’entreprendrois cet essai pour mon propre compte, mais la chose m’est impossible, il faudroit pour cela que je pusse me procurer ma Subsistance de quelqu’autre maniére, et alors le peu d’epargnes que je pourrois faire, je l’emploierois à cette entreprise, et en même temps j’offrirois mes Services à ceux qui voudroient essayer de cette culture Soit en grand Soit en petit. mes conditions leur conviendroient certainement, car je ne leur demanderois pour le moment aucun Salaire, mais Seulement une portion en nature du nouveau produit que je leur aurois procuré.
          Si je trouvois à m’occuper à Richmond, la rive gauche de james River dans les environs de cette ville me paroitroit une position excellente à cet effet; je n’y craindrois qu’une chose, cest qu’on me vint voler les raisins Sur la vigne—
          Au cas que je ne trouve pas à travailler dans ce pays, mon dessein est de le quitter dans le mois de mars prochain; je me rendrai peut être dans le Kentuky ou l’on m’a dit que beaucoup de gens cultivent la vigne et aux quels je pourrois être utile soit pour Sa culture même Soit pour la maniére de faire le vin; mais avant de le quitter (Si la depense n’est pas trop forte pour moi,) je tacherai d’aller voir sur le Potomak la plantation dont vous me parlez, et proffiterai alors de l’offre que vous me faites dans votre lettre, pour me procurer l’avantage de votre connoissance personnelle—
          
            Je vous Salue respectueusement
            J David
          
          
          Editors’ Translation
          
            
              Sir
              Richmond 1 January 1816.
            
            I have received the letter you took the trouble of writing on 25 December, and I thank you very much for your intention to recommend me to persons who might employ me.
            From the fruitless attempts that have been made to introduce the cultivation of vineyards into Virginia, I feel that it must now be attempted only with a great deal of caution. Even if no attempt had taken place, I would not dare advise an individual acting alone to spend a considerable sum getting started, even though I am absolutely convinced that it cannot fail to succeed and that good wine can be produced. Your account of the wild grapes found in your woods confirms my opinion, because if, on their own, these vines produce grapes suitable for making good wine, what cannot be expected from those that would be cultivated? This same wild vine, once grafted, would perhaps be the best plant to use
            If I had the financial means, I would undertake this experiment on my own account, but that is impossible. I would need to find other ways of making a living and then use the small amount of money I could save to finance the enterprise. I would however offer my services to those interested in trying this culture on either a large or a small scale. My terms would certainly suit them, as for the time being I would ask them for no salary, but only for a share of the new produce I procured for them.
            If I could find employment in Richmond, the left bank of the James River in the vicinity of this city would seem to me to be excellent for this purpose, and my only fear would be someone stealing the grapes off the vine—
            In case I do not find work in this country, I plan to depart next March. I will perhaps head for Kentucky, where I am told that a lot of people cultivate grapevines. I might be useful to them either in growing grapes or making wine; but before leaving (if the expense is within my means), I will try to visit the plantation on the Potomac that you mention to me and take advantage of the offer in your letter of giving me the advantage of your personal acquaintance.
            
              I salute you respectfully
              J David
            
          
        